Title: To Alexander Hamilton from James Wilkinson, 6 November 1799
From: Wilkinson, James
To: Hamilton, Alexander


          
            Sir,
            New York 6th November 1799.
          
          You have under cover the copy of my requisition for provisions to the Contractor, of which I am desirous to have your opinion—The demand has been regulated by the present strength of our Garrisons, by the changes contemplated, the augmentation expected, and the occupancies   intended—You will perceive that the sum demanded at the proposed  Head-quarters, at Fort Adams, Fort Wayne, Detroit, & other places, exceeds the precise quantity necessary for the troops. It may be proper for me to observe,  that the excess, in general small, is intended to meet the contingencies of the service, such as Quarter Masters men, Crews of vessels, Indians, detachments and other casualties—Most respectfully I am, Sir, Yours truly & affectionately
          
            Ja Wilkinson
          
          Major General Hamilton—
        